Citation Nr: 1637763	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for papillary squamous cell carcinoma, claimed as throat cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, February 2011, and May 2011 rating decisions rendered by the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the claim was subsequently transferred to the Oakland, California RO.

In July 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's currently diagnosed papillary squamous cell carcinoma, claimed as throat cancer, with any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma, claimed as throat cancer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2010, July 2010, and March 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided a VA examination in October 2012 for an opinion regarding the etiology of squamous cell carcinoma.  The Board acknowledges that the VA examiner did not address all of the Veteran's theories of causation.  However, the examiner provided an extensive etiology opinion well supported by the examiner's observations and research.  Concerning the issue of entitlement to service connection for squamous cell carcinoma, the Board finds that the VA examination provided is adequate.  Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records are negative for any signs, symptoms, or treatment of a squamous cell carcinoma of the throat.

In March 2004, a VA treatment provider discovered that the Veteran had a right oropharyngeal/tonsillar mass with an extension into the right nasopharynx.  The mass was biopsied, and in April 2004, a doctor noted that the mass was "basically a wart."  The diagnosis was squamous papilloma with mild dysplasia.

In July 2009, the Veteran underwent a direct pharyngoscopy with biopsy and debulking of oropharyngeal and nasopharyngeal mass.  The diagnosis was progressive papillomatosis of pharynx with high grade dysplasia.

In February 2010, a VA doctor specified in the Veteran's medical record that the Veteran did not have cancer.  He had benign oropharyngeal papillomatosis with severe dysplasia.  The doctor stated that those types of papillomas were frequently caused by HPV and frequently eventually progressed to cancer.  The doctor remarked that although the Veteran's current papillomas were not malignant, they were large and interfered with speech and swallowing.

A VA otolaryngology record from April 2010 shows that the Veteran was previously treated for benign, but very dysplastic, papillomatosis of the palate and lateral pharyngeal wall.  The Veteran underwent a biopsy, and the new biopsy found papillary squamous cell carcinoma.

The record is clear that the Veteran has a diagnosis of papillary squamous cell carcinoma.  The remaining question is whether the diagnosed disability is related to the Veteran's active duty service or any service-connected disability.  The Veteran has advanced a number of theories of entitlement, each of which will be considered.

Radiation

The Veteran has claimed that he has throat cancer due to radiation exposure on the flight deck of the USS Ticonderoga.

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. §  3.309(d)(3) (2015).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Radiogenic diseases under that regulation include skin cancer.  38 C.F.R. § 3.311(b)(2) (2015).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2015).  When it has been determined that:  (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2015).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2015). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of relating causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the first question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  The evidence does not show, and the Veteran has not claimed, that he was involved with onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan at any time from August 6, 1945, to July 1, 1946; internment as a prisoner of war in Japan during World War II, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; served before January 1, 1974, on Amchitka Island, Alaska; or served in a capacity which would qualify him for inclusion as a member of the Special Exposure Cohort under Section 3621914) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Therefore, the Veteran has not been determined to have participated in a "radiation-risk activity." 

Additionally, research conducted through the Personnel Information Exchange System in July 2010 found no records documenting exposure to radiation.

In December 2010, the RO sent a letter to the Navy Environmental Health Center Detachment Naval Dosimetry Center requesting either a DD Form 1141 (Record of Exposure to Ionizing Radiation) or any other relevant record of occupational radiation exposure for the Veteran.  In January 2011, the Naval Dosimetry Center responded that a review of the exposure registry showed no reports of occupational exposure to ionizing radiation that pertained to the Veteran.

The official military records do not support the Veteran's contentions that he was exposed to radiation while on active duty.  The Board finds that the official military records outweigh the Veteran's contentions as they were created by impartial professionals who were tasked with creating official records of radiation exposure.  The more probative evidence is against the Veteran's claim that the Veteran was exposed to radiation while on active duty.  Bardwell v. Shinseki, 24 Vet.App. 36 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure on the basis that exposure was not documented in personnel records).  

As the evidence of record does not rise to the level of equipoise to show that the Veteran was exposed to radiation while on active duty, service connection for papillary squamous cell carcinoma cannot be established as secondary to radiation exposure.  38 C.F.R. §§ 3.307, 3.309 (2015).

In addition, the Board finds that the Veteran's bare assertion, without more, that he was exposed to radiation does not require more of VA's duty to assist.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues simply because there are lay statements that the condition is linked to service).

Moreover, VA is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  A claimant has the responsibility to present and support a claim for benefits.  38 U.S.C.A. § 5107(a) (West 2014); Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).

Herbicides

The Veteran has also asserted that his papillary squamous cell carcinoma was incurred secondary to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service records do not show that he served in Vietnam.  The Veteran himself stated in a May 2010 phone conversation with RO personnel that he was never "in country" while off the waters of Vietnam.  Therefore, he is not presumed to have been exposed to herbicides during that service.

Additionally, research conducted through the Personnel Information Exchange System in July 2010 found no record of exposure to herbicides.  The Veteran has not provided details regarding direct exposure to herbicides.  Therefore, the Board finds that the weight of the evidence does not indicate that the Veteran was exposed to herbicides while on active duty.  Therefore, service connection for papillary squamous cell carcinoma is not warranted as secondary to herbicide exposure.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Asbestos

The Veteran has also claimed that his papillary squamous cell carcinoma was incurred secondary to asbestos exposure.  At the July 2015 Board hearing, the Veteran discussed how the USS Ticonderoga was constructed with asbestos insulation.  He also related that he was a firefighter on the island of Midway, and he believed that there was asbestos in his firefighting suit.

The service personnel records confirm that the Veteran served aboard the USS Ticonderoga in 1972 and 1973.  The records also confirm that the Veteran served at USNS Midway Island in 1974.

The Veteran has submitted an article published on the internet through Mesothelioma and Asbestos Jobsites which states that asbestos was used in the construction of the USS Ticonderoga.  The article also related that in December 1944, the USS Ticonderoga sustained minor structural damage, and in January 1945, the ship was hit by two kamikaze attackers.  The article indicated that in both of those instances, crewmen would have been exposed to high levels of asbestos contamination.

The Board does not dispute that asbestos was used in the construction of the USS Ticonderoga and that the Veteran might have been exposed to asbestos as a firefighter while serving on Midway Island.  However, the weight of the evidence does not show that the Veteran's current papillary squamous cell carcinoma is at least as likely as not due to possible exposure to asbestos while on active duty.

In support of his claim, the Veteran submitted an article published on the internet through WebMD which related that there was evidence linking asbestos to cancer of the upper throat.  However, the article also said that studies were not strong enough to conclusively point to asbestos as a cause.  Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998)).  As the submitted article is not specific to the Veteran, the Board finds it to be of little persuasive value regarding the specific claim.

Turning to the medical evidence, in May 2011, E.A.G., M.D., wrote the Veteran a letter documenting that he had been diagnosed with squamous cell carcinoma of the oropharynx.  Dr. G. wrote that there was scientific evidence that showed that someone who had been exposed to asbestos was 1.44 times more likely to develop cancer of the pharynx as compared to someone who had not been exposed.  However, Dr. G. offered no actual opinion regarding the etiology of the Veteran's papillary squamous cell carcinoma.  As Dr. G. did not offer an opinion specifically concerning the Veteran, that letter does not provide the necessary nexus between the Veteran's current disability and his service in order to grant service connection.

On VA examination in October 2012, the examiner noted that the Veteran had completed surgery, chemotherapy, and radiation therapy for a malignant neoplasm.  After reviewing the treatment records, the examiner opined that the Veteran's carcinoma was less likely than not incurred in or caused by his service.  The examiner specified that the Veteran's throat cancer was papillary squamous, and the Veteran was positive for human papilloma virus (HPV).  It was noted that those tumors frequently developed in areas of prior dysplastic papillomas, which the Veteran was documented to have.  The examiner opined that the Veteran's tumor was likely related to the virus infection and would not be likely related to asbestos exposure.  An analogy of cervical cancer arising in the setting of HPV infection and prior dysplasia was given.

The Board places great weight on the opinion of the October 2012 VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  An opinion was given which related directly to this specific Veteran and his claimed exposure to asbestos.  Additionally, an alternative etiology was discussed.  The Board finds the October 2012,VA examiner opinion to be more probative and persuasive than the other opinions of record.  

As the weight of the evidence of record does not show a causal connection between exposure to asbestos and the Veteran's papillary squamous cell carcinoma, the Board finds that service connection for papillary squamous cell carcinoma cannot be established as secondary to asbestos exposure.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Direct Service Connection

Finally, the Board has considered whether service connection for papillary squamous cell carcinoma could be established on a direct basis.

The first appearance of signs of papillary squamous cell carcinoma appears in the record in 2004.  Therefore, the Board finds that the evidence does not show, and the Veteran has not claimed, that there was a continuity of symptoms relating to papillary squamous cell carcinoma dating from the Veteran's active duty service through the present.  

The October 2012 VA examiner opined that the Veteran's papillary squamous cell carcinoma was less likely than not due to service.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran here has a carcinoma.  As to the specific issues in this case, whether that papillary squamous cell carcinoma was caused by active service or is otherwise related to service or to asbestos exposure or radiation exposure or to herbicide exposure, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.

The October 2012 VA examiner opined that it was less likely that Veteran's papillary squamous cell carcinoma was related to active service.  Again, the Board finds the October 2012 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the October 2012 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional who provided a thorough and persuasive rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed the most likely etiology.  Accordingly, the October 2012 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the October 2012 VA examiner's opinion outweighs the other opinions of record.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and his papillary squamous cell carcinoma.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his papillary squamous cell carcinoma was caused by either radiation exposure, herbicide exposure, or asbestos exposure during service.  However, the evidence of record does not support those contentions.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for papillary squamous cell carcinoma, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for papillary squamous cell carcinoma, claimed as throat cancer, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


